Having reviewed the record before us, we conclude that Criminal Term’s denial of defendant’s motion to suppress physical evidence should not be disturbed on appeal. The evidence was properly recovered during a search incident to a lawful arrest based upon probable cause. Furthermore, in view of defense counsel’s repeated accusations during summation that the prosecution witnesses had fabricated their story, the prosecutor’s remarks in her summation were a fair response and did not prejudice the defendant (see, People v Marks, 6 NY2d 67, 77, cert denied 362 US 912). We have considered and find no merit in the additional contentions raised by defendant. Thompson, J. P. Bracken, O’Connor and Weinstein, JJ., concur.